[Cite as Specialized Loan Servicing, L.L.C. v. Kovach, 2022-Ohio-1014.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

SPECIALIZED LOAN                                       CASE NO. 2022-G-0002
SERVICING, LLC,

                 Plaintiff-Appellee,                   Civil Appeal from the
                                                       Court of Common Pleas
        -v-

RALPH J. KOVACH, et al.,                               Trial Court No. 2015 F 000088

                 Defendants,

STACEY M. KOVACH, et al.,

                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                      Decided: March 28, 2022
                                    Judgment: Appeal dismissed


Phillip Barragate, Shapiro, Van Ess, Phillips & Barragate, LLP, 4805 Montgomery Road,
Suite 320, Norwood, OH 45212 (For Plaintiff-Appellee).

Stacey M. Kovach, pro se, Geauga County Jail, 12450 Merritt Road, Chardon, OH
44024 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     On February 7, 2022, appellant, Stacey M. Kovach, filed a pro se appeal,

but no entry was attached. The notice of appeal is also difficult to decipher.

        {¶2}     The trial court docket reveals that Nationstar Mortgage LLC filed a

foreclosure complaint against appellant, Ralph Kovach and others. The trial court entered

a final judgment entry for foreclosure, and the property was sold to appellant as trustee

for $253,000. Appellant paid a $10,000 deposit. The trial court confirmed the sale and
ordered appellant to pay the remainder of the selling price. Because appellant failed to

pay, the trial court vacated the sale, ordered a new sale and ordered the $10,000 deposit

to be held pending further order of the court. Appellee, Specialized Loan servicing, LLC,

filed a motion to substitute itself as party plaintiff, which was granted. The securing

property was sold, and in an entry dated November 14, 2019, the trial court ordered the

release of the $10,000 deposit to appellee. Thereafter, in a December 6, 2019 entry, the

trial court denied as moot appellant’s request that the magistrate’s decision include

findings of fact and conclusions of law since those findings were filed on November 13,

2019.

        {¶3}   The trial court docket confirms that since the December 6, 2019 entry, there

has been no other entry issued by the trial court. The instant appeal was filed on February

7, 2022. Pursuant to App.R. 3(D) and Loc.R. 3(C)(2), appellant is required to attach a

copy of the judgment entry being appealed to the notice of appeal, or the appeal may be

dismissed. Here, appellant did not attach the entry being appealed to her notice of

appeal, and the last judgment entry issued by the trial court was on December 6, 2019.

An appeal from that entry or any other former entry would be untimely pursuant to App.R.

4(A).

        {¶4}   Based on the foregoing, appellant’s appeal is dismissed, sua sponte.

        {¶5}   Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.

                                             2

Case No. 2022-G-0002